DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 2, 11 and 34 are cancelled; claims 1, 3-10, 12-33 and 35-39 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the Petition Decision mailed 21 October 2019, the requirement for Election/Restriction is withdrawn. Claims 16-20 are addressed below in the prior art rejection.

Response to Arguments
Applicant's arguments filed 18 July 2019 have been fully considered but they are not persuasive. Applicant argues (page 9, “Remarks”) “This argument proposes to modify the glove of Vise by making the glove of Vice [sic] a reversible glove…Vice [sic] discloses its electrodes being on the outside of the glove, and nowhere contemplates modifying the glove to place the electrodes on the inside of the glove.”
In response to applicant's argument that the glove is not reversible, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 
The Applicant further argues “such a modification of the Vice [sic] glove in order to reach claim 1 under 35 U.S.C. § 103 would render the Vice [sic] glove unsatisfactory for its intended purpose, and indeed would be dangerous to the surgeon.”
The Examiner respectfully disagrees. The Applicant has offered no evidence that Vise would be dangerous to the surgeon used inside out, merely alleging that this is the case.
Applicant further argues (page 10) “the Office Action does not identify in Vise the combination of a non-electrode-containing portion; and a scalloped electrode-containing portion distal from the connector.”
The Examiner respectfully disagrees. The finger portion is scallop-shaped, and indeed looks very like the Figure 21 provided by the Applicant from the instant case.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-8, 12-16, 18-21, 23, 25, 28, 36 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vise (U.S. 3,845,771). Regarding claims 1, 3-4, 7-8, 12-15, 18-21, 23, 28, 36 and 39, Vise discloses (Figures 1 and 4; col. 2, line 37-col. 3, line 7) a sleeve (10) configured to be worn by a patient; and one or more electrodes (14, 14a) housed within the sleeve and arranged to contact skin of the patient when the sleeve is worn by the patient; wherein the sleeve comprises a first connector and a second connector (18, 18a), the first and second connectors being located at a first end of the sleeve, at least two flexible fingers extending from the first connector towards a second end of the sleeve, at least two additional flexible fingers extending from the second connector towards the second end of the sleeve, and at least one webbing that connects one of the at least two flexible fingers extending from the first connector to one of the at least two additional flexible fingers extending from the second connector; wherein the one or more electrodes is located on one or more of the at least two flexible fingers, and one or more conductive mediums is disposed on each flexible finger.
Regarding claim 6, Vise discloses (col. 4, lines 23-36) each flexible finger includes a conductive circuit layer.
Regarding claim 16, Vise discloses (Figure 2) an inner disposable sleeve surrounded by a reusable sleeve, the inner disposable sleeve comprising a conductive medium in contact with the multiple electrodes.
Regarding claim 25, Vise discloses (col. 3, lines 27-52; col. 4, lines 9-23) the sleeve comprises a user interface for selectively configuring electrodes and adjusting stimulation level or pattern.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 22, 24, 26-27, 29-33, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Vise (U.S. 3,845,771). Regarding claims 5, 29, 33 and 35, Vise discloses the claimed invention except for a fabric layer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a fabric layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 22, Vise discloses the claimed invention but does not disclose expressly each electrode of the multiple electrodes includes concentric rows of teeth about 200 µm to about 300 µm in height.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the electrodes as taught by Vise, with the concentric rows of electrodes, because the applicant has not disclosed the concentric rows of electrodes provide an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would 
Regarding claim 24, Vise discloses the claimed invention but does not disclose expressly the hinge running parallel to a longitudinal axis of the sleeve.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the sleeve as taught by Vise, with the hinged sleeve, because the applicant has not disclosed the hinge provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the sleeve as taught by Vise, because Vise’s sleeve is reusable as in the claimed invention.  Therefore, it would have been an obvious matter of design choice to modify Vise to obtain the invention as specified in the claim.
Regarding claim 26, Vise discloses the claimed invention but does not disclose expressly the use of a touchscreen.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the user interface as taught by Vise, with the touchscreen, because the applicant has not disclosed the touchscreen provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the user interface as taught by Vise, because Vise’s user interface provides control of sensing and stimulation parameters as in the 
Regarding claims 27 and 30, Vise discloses the claimed invention but does not disclose expressly the accelerometer.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the temperature, impedance and other sensors as taught by Vise, with the accelerometer, because the applicant has not disclosed the accelerometer provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the sensors as taught by Vise, because Vise is able to modify a stimulation therapy based on sensed needs of the patient, as in the claimed invention.  Therefore, it would have been an obvious matter of design choice to modify Vise’s device to obtain the invention as specified in the claims.
Regarding claims 31-32, Vise discloses the claimed invention but does not disclose expressly the electrode traces arranged in a zig-zag pattern.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the conductor electrodes as taught by Vise, with the zigzag electrode traces, because the applicant has not disclosed the zigzag electrode traces provide an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with electrode arrangement as taught by Vise, because Vise’s system is able to sense and provide stimulation as in the claimed invention.  Therefore, it would have been an 
Regarding claim 37, Vise discloses the claimed invention but does not disclose expressly the sleeve comprises a shirt.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the glove as taught by Vise, with the shirt, because the applicant has not disclosed the use of a fingerless glove provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the ear stimulator as taught by Vise, because Vise’s system is able to provide stimulation to a patient as in the claimed invention.  Therefore, it would have been an obvious matter of design choice to modify Vise’s system to obtain the invention as specified in the claims.

Claims 9-10, 17 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Vise (U.S. 3,845,771) in view of Smith et al (U.S. 2012/0316624). Regarding claims 9 and 17, Vise discloses the claimed invention except for hydrogel discs. Smith, however, discloses (Figures 1, 5 and 6A; par. 0106 and 0109) a sleeve; and one or more electrodes housed within the sleeve including hydrogel discs.
Smith and Vise both disclose systems for externally stimulating a patient. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a hydrogel discs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,
Regarding claim 10, Smith discloses (par. 0061) the rigidizer interfaces with a processing device.
Regarding claim 38, Smith discloses (par. 0161 and 0164) the multiple electrodes are configured to both deliver electrical simulation and sense a neural signal of a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792